 486I)ECISIONS OF NATIONAL LABOR RELATIONS BOARDGulf Coast Automotive Warehouse, Inc. and UnitedFood and Commercial Workers InternationalUnion, AFL-CIO-CLC, Local 455.' Case 23-CA-6521June 10, 1981DECISION AND ORDEROn February 9, 1981, Administrative Law JudgeRussell L. Stevens issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and the Re-spondent filed an answering brief.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions3of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.The name of the Charging Party appears as amended at the hearing.2 The General Counsel asserts that the Administrative Law Judge'sfindings of fact and conclusions of law are the result of bias. After a care-ful examination of the entire record, we are satisfied that this allegation iswithout merit. There is no basis for finding that partiality existed merelybecause the Administrative Law Judge resolved important factual con-flicts in favor of the Respondent. As the Supreme Court stated inN.L.R.. v. Pittsburgh Steamship Company, 337 U.S. 656, 659 (1949),"[Tjotal rejection of an opposed view cannot of itself impugn the intre-grity or competence of a trier of fact."" In reaching our decision herein we do not rely on fn 9 of the Ad-ministrative Law Judge's Decision insofar as it purports to represent theGeneral Counsel's position in this matter. We do emphasize, however asdid the Administrative Law Judge, that the issue presented here was lim-ited to the narrow one of an alleged unilateral change in working condi-lions in violation of Sec. 8(a)(5). and not Respondent's general bargainingobligation with respect to the subject of administering polygraph exami-nations.DECISIONSTATEMENT OF THE CASERUSSELL L. STEVENS, Administrative Law Judge: Thiscase was heard before me in Houston, Texas, on Decem-ber 11, 1980.1 The complaint, issued July 7, 1977, isbased on a charge filed May 16, 1977, by United Foodand Commercial Workers International Union, AFL-CIO, CLC, Local No. 55 (herein called Union).2Thecomplaint alleges that Gulf Coast Automotive Ware-house, Inc. (herein called Respondent), violated SectionI All dates hereinafter are within 1977, unless stated to be otherwise.The hearing was delayed pending judicial resolution of matters not in-volved in these proceedings.z The name of the Union was amended at the hearing by agreement ofthe parties.256 NLRB No. 848(a)(5) and (1) of the National Labor Relations Act(herein called Act).All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, and to argue orally. Briefs, which havebeen carefully considered, were filed on behalf of theGeneral Counsel and Respondent.Upon the entire record, and from my observation ofthe witnesses and their demeanor, I make the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is, and at all times material herein hasbeen, a corporation duly organized under and existing byvirtue of the laws of the State of Texas, maintaining itsprincipal office and place of business in Houston, Texas,where it is engaged in the storing and wholesale distribu-tion of automotive parts and related products. Duringthe past 12 months, which period is representative of alltimes material herein, Respondent received goods andsupplies valued in excess of $5,000, which were shippeddirectly to it in Houston from points outside the State ofTexas.I find that Respondent is, and at all times materialherein has been, an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.Iii. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent deals in the sale of parts for automobiles,and since approximately 1972 has used polygraph tests inorder to maintain security of the business. Those testshave been, and presently are, administered for Respond-ent by an independent business organization. The testshave not been given to applicants and employees on aregular schedule, and not all applicants and employeeshave been tested. Respondent does not budget, or other-wise provide, any of the tests in a regular manner; thetests are given, and paid for, in an irregular manner.Over the years, the costs of individual tests have dimin-ished, from $35 to $20.Following an election conducted by the NationalLabor Relations Board (herein called the Board), theUnion was certified by the Board on October 28, 1976,as the exclusive-bargaining representative of Respond-ent's employees in the following unit, and the Unionpresently represents those employees:All full-time and regular part-time employees work-ing at Respondent's warehouse, including zone fore-men, truck drivers, truck mechanics, order pullers,returns and defects employees, stockers, rollers,foxers and utility housekeeping employees, but ex-cluding order takers, pricers, accounts payable3 This background summary is based on credited testimony and evi-dence not in dispute. GULF COAST AUTOMOTIVE WAREHOUSE, INC.487clerk, temporary employees, inventory clerks,guards and supervisors as defined in the Act.4In October 1975 an employee named Jim Kielty, whothen had been working for Respondent approximately 2years but who was not suspected of anything, was toldhe had to take a polygraph test, and if he refused, he hadto resign from his job. Kielty refused to take the test,and was discharged October 30, 1975.Approximately in July 1976 an employee named PaulGonzales was suspected of stealing from Respondent.Gonzales took a polygraph test, failed to pass it, and wasdischarged. The Union filed an unfair labor practicecharge with the Board because of the discharge, but thecharge later was withdrawn.A few weeks prior to the Board-conducted electionheld on August 13, 1976, a union representative namedArlene Carrow accompanied by former employee LarryAcker, called on Dennis Mabry, Respondent's president,to request that Mabry reemploy Acker, who had beendischarged because he refused to take a polygraph test.Acker and two other employees were suspected of steal-ing locks. The other two employees took polygraphtests, but Acker refused. Mabry declined to rehire Acker,and an unfair labor practice charge was filed with theBoard, alleging that Respondent violated Section 8(a)(3)of the Act. The charge later was withdrawn.In May 1977 one of Respondent's employees was TomCovington. Covington was arrested by police, andMabry went to the station to post bail for Covington.While at the station, Mabry learned for the first time thatCovington had a record as a convicted embezzler.Mabry returned to the warehouse after learning that thepolice would not release Covington on bail, and talkedwith employee Cheryl Lee Nepveux and two other em-ployees. Mabry informed the three employees that Cov-ington had to return to prison and would not be back towork for Respondent, although Mabry had no reason tosuspect Covington of stealing anything from Respondentand would consider Covington for rehire if he did returnand asked for a job. That same day Hector Martinez, Re-spondent's assistant warehouse manager who workedunder Warehouse Manager Hughie Harmon, met withapproximately 30 to 45 of Respondent's employees inHarmon's office. Martinez informed the employees ofCovington's situation, without naming Covington, andsaid that, because of the situation, all the employees musttake polygraph tests relative to ". ..most of the stuffhad to do with our employ, our applications."sNepveuxasked what would happen if the employees did not takethe test, and Martinez replied that they would be dis-charged. A couple of days later the employees began totake the tests, leaving the warehouse to take them, twoat a time, on Tuesday, Wednesday, and Thursday.Twenty-three employees were tested thereafter, whichconstituted almost all the warehouse employees.6The' There is no bargaining contract between Respondent and the UnionThis statement is from the credited testimony of Nepseux.e The only exception of record was Nepveux, who credibly testifiedthat she did not take the test.Union was not notified about the tests, and no employeewas disciplined as a result of the tests.On May 16, 1977, James C. Phillips of the Unionwrote a letter to Mabry, reading as follows:Dear Mr. Mabru:As you know, Retail Clerks Union, Local No. 455has been certified as the exclusive bargaining repre-sentative for your employees in an appropriate bar-gaining unit, in Case No. 23-RC-4391. In our ca-pacity as the duly designated and certified collec-tive bargaining representative of your employees insaid unit, we want to protest your imposition of aunilateral change in working conditions as a condi-tion of continued employment without notice to orconsultation with this Union.The unilateral change in working conditions werefer to is your demand that these employees submitto a polygraph test given by an operator of your se-lection under whatever conditions you choose toimpose. We also understand that you have not sup-plied any of the employees with any specification ofalleged offenses which would justify such drasticproceedings. We demand that you retract anyorders to the employees to take polygraph tests orto submit to a polygraph test under these condi-tions, and to meet with us at the bargaining tablefor full bargaining on the subject in accordancewith the bargaining commandment of the NationalLabor Relations Act. We think that you should fur-nish this Union with a list of persons you claim tohave committed offenses grievous enough to justifythis type of investigation together with an itemizedstatement of the facts the charge is based upon pre-liminary to our meeting on the question of whetheremployees should be required to submit to poly-graph tests. Once we have received such a list to-gether with the written specifications of the allegedoffenses, we will be willing to meet with you at theearliest possible opportunity to bargain with you onthis condition of employment as well as hours,wages and other conditions of employment to be in-corporated in a collective bargaining contract.On May 20, 1977, Respondent's representative, V.Scott Kneese, replied to the Union and stated, inter alia:With respect to Mr. Phillips' letter of May 16,1977, there has been no unilateral change in work-ing conditions. Polygraph examinations have been along standing policy of GCAW. In fact, the Unionwithdrew a prior unfair labor practice charge in-volving polygraph tests (case number 23-CA-6158).Accordingly, any tests which may be required atthe present or in the future constitute a mere con-tinuation of past practice. Moreover, even if therehad been a change, bargaining over such changewould be inconsistent with GCAW's previouslystated position.General Counsel contends that, since the tests of Mayand June 1977 were different from tests given prior 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDthereto, Respondent was required under the Act to bar-gain with the Union prior to requiring employees to takethe tests.B. Respondent's Policy Concerning Polygraph TestsRespondent has no written policy, or statement ofpolicy, concerning the tests.Mabry testified that, in 1978 and 1979, Respondent hada personnel manager whom he instructed to tell appli-cants concerning tests, but that testimony is irrelevant tothe incident involved herein, which occurred in May1977. Mabry further testified that applicants were ad-vised of tests in 1976 and 1977, but Nepveux and em-ployee Isabell McLearen testified that they did not takepreemployment tests, which Mabry did not deny. Mabrycredibly testified that office employees were required totake tests, and that he so advised them when he hiredthem. It is clear, and found, that at least some applicants,if not all, were told prehire and thereafter, that they maybe given polygraph tests.Mabry testified that, since 1972, he has had a policyconcerning tests, and that he explained that policy indetail to Carrow in August 1976, when the Unioncharged Respondent with discharging Acker in violationof the Act. Mabry testified concerning this conversationwith Carrow:Q. What did you explain to her about why youhad polygraphs?A. Well, the fact that it's a security measure.There is so much stuff out there that people can justput in their pockets and walk out with it, it's justone of the few deterrents that I have and that if welet people get away with not taking polygraph tests,then, I have no security to speak of.Q. What did you tell her about how you givepolygraph tests?A. Well, I just told her that we felt that we had aright to do it at any time, either at random or onsuspicion or if someone had turned in a reportsaying that they saw somebody steal some thing.That we tried to screen people with polygraphsbefore we even hired them, although that clearlydidn't happen all the time. We got busy and ....JUDGE STEVENS: What didn't happen all thetime? You didn't give all applicants tests?THE WITNESS: That's correct. Before they werehired. We sometimes just got too busy and saidwe'll hire this guy and send him down next week totake a polygraph test. Sometimes we did and some-times we didn't.BY MR. MCBEE:Q. Was there any further discussion with Ms.[Carrow]A. Well, other than just the fact that it had beenour policy for a long time and that I wasn't goingto hire Larry back. I can't remember anything else.Carrow was not called to testify. General Counsel didnot cross-examine Mabry concerning his conversationwith Carrow. There is no dispute concerning the factthat the Union knew that Respondent used polygraphtests, both prior to and after the election conducted bythe NLRB. Mabry was a convincing witness, and he iscredited. It is found that, at all times since 1972, Re-spondent has had a policy of using polygraph tests as asecurity measure, and subjecting employees to tests priorto employment, post-employment upon suspicion ofstealing, and post-employment in the absence of such sus-picion.7It is further found that the Union was advisedby Respondent of that policy in August 1976, and thatthe Union has not challenged that policy, or requestedRespondent to bargain concerning the policy, prior tothe incident involved herein.C. Respondent's Practice Concerning Polygraph TestsThe fact that Respondent has used preemploymenttests, without challenge or request for bargaining by theUnion, since at least 1972 is not in dispute. Nepveux tes-tified that she was not given such a test prior to employ-ment, but Mabry credibly testified that preemploymenttests were not given to all applicants, and that such testswere given on a rather loose basis; at times, tests werenot given for lengthy periods. Former employee IsabellMcLearen testified that she had not been given a preem-ployment test, but that she heard Loriana Freeman, afellow-employee, state that she, Freeman, had taken apreemployment test. Both Nepveux and McLearen testi-fied that they knew of no employee, or heard of no em-ployee (other than Freeman), who had been given apreemployment or any other type of polygraph test, butthat testimony is given no weight, since they would notnecessarily know if tests were given to employees otherthan themselves.General Counsel questioned Mabry and establishedthrough Respondent's records that Respondent gavepreemployment tests to 21 individuals in June 1978 and 7individuals in July 1978. There is no dispute concerningthe fact that the Union did not challenge those tests.General Counsel also questioned Mabry concerningseveral tests given in May and June 1979, dealing mainlywith an individual's "suitability for employment," andalso dealing with some who "may have taken some prop-erty from the company." The Union did not challengeany of those tests.D. DiscussionGeneral Counsel's case is based on the contention thatthe tests resulting from the Covington incident were newtests unrelated to preemployment and specific suspicionsituations. It is apparent that the Union knew about, anddid not seek to interfere with, the latter two types oftests, both of which long predated the Union's certifica-tion and which often have been, and are being, used byRespondent. General Counsel argues, and Respondentdoes not dispute, that the motive for tests given as aresult of the Covington incident is unique, in that testspreviously were not given in the same type of situation.However, there was no such situation at any other time,and in any event, motive here was not alleged in thepleadings as being, nor is it in law, relevant to the issue.7 See Kielty, supra. GULF COAST AUTOMOTIVE WAREHOUSE, INC.489Whether or not the Act was violated by Respondent'sunilateral change of working conditions is a matter forfactual determination, regardless of any motive that maybe involved.8General Counsel argues in his brief that the reason for,rather than the facts of, the Covington-related tests iswhat sets them apart from other tests, and makes themactionable.9However, as touched upon supra, the factsrelative to the change, if any, must control the issue, andit is the facts that are analyzed herein.As Mabry credibly explained, and as commonsenseshows, the reason for polygraph tests is to maintain thesecurity of Respondent's premises and their contents.Prehire tests were logical, commonplace, and wellknown to the Union and to Respondent's applicants andemployees. The testimony of Nepveux and McLearenthat they had not taken such tests and did not knowabout them, or about anyone taking them, is discussedsupra. The fact that such tests were given on a ratherhaphazard basis is of no weight-they were, nonetheless,given and known about. Tests given upon suspicion oftheft also were logical, were not rare, and were wellknown to the Union and to Respondent's employees.Mabry credibly testified that the Covington incident re-minded him that several employees had not been testedbefore being hired, and that the warehouse employeeswere sent for tests partially for that reason and partiallyto ascertain whether or not he may have other Coving-ton-type employees on the payroll. Nepveux' testimonysupports Mabry on this point; she testified that Martineztold the employees that the tests triggered by Covington". .had to do with [our] employ, our applications."Clearly, Mabry felt uneasy because of the possibility thathe had let his guard down by not testing all applicantsbefore hiring them.There is no evidence that the tests of May 1977 wereany different from all the other polygraph tests given toRespondent's employees. The questions propounded to8 N.L.R.B. v. Benne Katz, etc.. d/b/a Williamsburg Steel Products Co..369 U.S. 736 (1962); Peerless Food Products, Inc.., 236 NLRB 161 (1978).9 In his brief, counsel for General Counsel argues that the charge andcomplaint herein are supported, in that Respondent must bargain over theissue of administering any polygraph tests to applicants or employees.That argument misses the point at issue, and is without merit The plead-ings, the Union's letter of May 16, the transcript of testimony, colloquiesof counsel at hearing, briefs of counsel, and the facts of record make itquite clear that the issue is the alleged unilateral charge of May 1977, andnot the general subject of giving polygraph tests to applicants and em-ployees. The latter issue was not pleaded or litigated and is not decided.the Covington group were for security purposes andcould not be different from questions propounded to jobapplicants and to employees who were suspected ofstealing. General Counsel argues that none of the Cov-ington group was shown to be suspected of anything, butthat is without significance-applicants for employmentare not suspected of anything, either, yet the Union didnot object to such tests.The employees, and their Union, did not raise the issueof time spent in taking tests or inconvenience, thus it ap-pears that those matters were of minimal, if of any, con-cern. So far as the record shows, the employees took thetests on paid time.It is clear from the foregoing that the tests of May1977 did not constitute a change of past working condi-tions. The tests of that date were a continuation of pastbusiness practices, and the tests were not actionable as al-leged. Upon the basis of the foregoing findings of act, andthe entire record, I make the following:CONCL.USIONS OF LAW1. Gulf Coast Automotive Warehouse, Inc., is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.2. United Food and Commercial Workers InternationalUnion, AFL-CIO, CLC, Local 455 is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. Respondent did not, as alleged, violate Section8(a)(5) and (1) of the Act.Upon the basis of the foregoing findings of fact, con-clusions of law, and upon the entire record in this case,and pursuant to Section 10(c) of the Act, I hereby issuethe following recommended:ORDER 12The complaint is dismissed in its entirety.no Peerless Food Products Inc., supra,' Bureau of National Affairs. Inc.,235 NLRB 8 (1978)i i North Kingtrown Nursing Care Center, 244 NLRB 34 (1979); Engi-neered Building Product. Inc., 162 NLRB 649 (1967)12 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.